Case 1:20-cv-01846-PAB Document 31 Filed 03/22/21 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

Civil Action No. 20-cv-01846-PAB

YOKIMO ANTUAN ZALDIVAR,

       Petitioner,

v.

BARNHART, Warden,

       Respondent.


       ORDER DENYING APPLICATION FOR WRIT OF HABEAS CORPUS


       Petitioner brings this § 2241 habeas corpus action to challenge the calculation of

his federal sentence by the Bureau of Prisons (“BOP”). He contends the BOP has

failed to credit him for time served in state custody from October 16, 2007 to October

20, 2010. The Court concludes that petitioner is not entitled to credit against his

federal sentence for time served in state custody. The habeas corpus application will

therefore be denied.

I.     BACKGROUND

       The relevant facts are undisputed. State authorities in Dade County, Florida

took petitioner into custody on October 16, 2007. Docket No. 27-1 at ¶ 6. He was

charged with grand theft of a vehicle (Case No. F07-11515). Id. While in custody, he

was charged with battering another inmate on October 19, 2007 (Case No. F07-36537).

Id.

       On March 6, 2008, in the United State District Court for the Southern District of

Florida, petitioner was indicted on one count of possessing a firearm in violation of
Case 1:20-cv-01846-PAB Document 31 Filed 03/22/21 USDC Colorado Page 2 of 7




§ 922(g)(1) and § 924(e). See United States v. Zaldivar, Case No. 08-cr-20191-JLK-1

(S.D. Fla. Mar. 6, 2008). On March 14, 2008, petitioner was transferred from state to

federal custody pursuant to a writ of habeas corpus ad prosequendum. Id. at ¶ 7.

Petitioner pleaded guilty to violating § 922(g)(1), and the federal district court sentenced

him to 180 months of imprisonment on July 25, 2008. Id. at ¶ 9. The sentencing judge

did not address whether the federal sentence would run concurrently or consecutively to

any state sentence. Id. The federal judgment was filed as a detainer in order to have

petitioner returned to federal custody after he served his state sentence. Id.

        After judgment entered in petitioner’s federal case, he was returned to state

authorities. Id. On February 26, 2009, the Circuit Court of Dade County sentenced

petitioner to three years imprisonment on the grand theft charge (Case No. F07-11515)

and three years imprisonment on the battery charge (Case No. F07-36537). Id. at

¶ 10. That court credited petitioner with 596 days of presentence confinement in the

grand theft case, and 493 days of presentence confinement in battery case. Id. Both

state criminal judgments provide that the “term of all sentences imposed for the counts

specified . . . shall run . . . concurrent with federal case 08-cr-20191-JLK-1[.]” Id. at

¶ 10, Ex. 7 and Ex. 8. Petitioner finished serving his state sentences as of October 20,

2010.

        That same day, petitioner was transferred to federal custody. Petitioner then

began seeking credit towards his federal sentence for the time already served in state

custody. Following a request from petitioner, the BOP sent the federal sentencing

court a letter on September 24, 2012. Docket No. 27-1 at ¶ 13, Ex. 10. The letter

requested the court’s position as to whether the BOP should retroactively designate the
                                              2
Case 1:20-cv-01846-PAB Document 31 Filed 03/22/21 USDC Colorado Page 3 of 7




state institution for service of his federal sentence, explaining that the retroactive

designation would result in petitioner receiving credit to his federal sentence for time

served in state custody. Id. The sentencing court did not respond within the

requested 60-day timeframe; the BOP denied petitioner’s request for retroactive

designation on November 26, 2012. Id.

       Petitioner then made his request for prior credit directly with the federal

sentencing court by filing a “Motion for Nunc Pro Tunc Designation and Credit Toward a

Federal Sentence.” The motion was denied on March 21, 2013. See United States v.

Zaldivar, Case No. 08-cr-20191-JLK-1, Docket Nos. 62, 63.

       On June 22, 2020, petitioner initiated this action by filing pro se an Application for

a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241. 1 Docket No. 1. Petitioner

seeks habeas relief based on the denial of credit to his federal sentence for time served

in state custody from October 16, 2007 to October 20, 2010. Id. at 2. Petitioner asks

for the time to be credited towards his federal sentence. Id. at 4.

       On October 14, 2020, respondent was ordered to show cause why the

application should not be granted. Docket No. 17. On November 16, 2020,

respondent filed a Response to Application for Writ of Habeas Corpus. Docket No. 27.

On November 30, 2020, petitioner filed a reply brief. Docket No. 28. The Court will

set forth the applicable legal standard, and then address whether habeas relief is

available.




1Because petitioner is pro se, the Court liberally construes his filings, but will not act as
an advocate. James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
                                            3
Case 1:20-cv-01846-PAB Document 31 Filed 03/22/21 USDC Colorado Page 4 of 7




II.    LEGAL STANDARD

       “Petitions under § 2241 are used to attack the execution of a sentence[.]”

McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 811 (10th Cir. 1997) (citation omitted).

Habeas corpus relief is warranted only if petitioner “is in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

       “The computation of a federal sentence requires consideration of two separate

issues.” Binford v. United States, 436 F.3d 1252, 1254 (10th Cir. 2006). The first

issue involves the date a federal sentence commences. See id. “A sentence to a

term of imprisonment commences on the date the defendant is received in custody

awaiting transportation to, or arrives voluntarily to commence service of sentence at, the

official detention facility at which the sentence is to be served.” 18 U.S.C. § 3585(a).

The second issue considers whether a federal inmate should be credited for prior

custody. See Binford, 436 F.3d at 1254. Under 18 U.S.C. § 3585(b), credit for prior

custody is awarded for time a defendant “spent in official detention prior to the date his

federal sentence commences if [(1)] the detention resulted from the same offense of

conviction or [(2)] from another charge for which the defendant was arrested after

commission of the offense of conviction and if that time has not been credited against

another sentence.” Weekes v. Fleming, 301 F.3d 1175, 1178 (10th Cir. 2002).

       The Attorney General, through the BOP, is responsible for making the sentence

calculations contemplated by § 3585. See United States v. Wilson, 503 U.S. 329, 334-

35 (1992). The Attorney General’s decision may be reviewed in a habeas corpus

action pursuant to 28 U.S.C. § 2241.


                                              4
Case 1:20-cv-01846-PAB Document 31 Filed 03/22/21 USDC Colorado Page 5 of 7




III.   DISCUSSION

       A. Commencement of sentence.

       Petitioner’s federal sentence entered on July 25, 2008. However, a federal

sentence does not commence under § 3585(a) until a prisoner is actually received into

federal custody to serve the sentence. See Binford, 436 F.3d at 1255. After

petitioner’s federal sentence was imposed, he was returned to state custody. It was

not until October 20, 2010 that petitioner was released from state custody and received

into federal custody at the official detention facility where the sentence was to be

served. Thus, the BOP has correctly determined petitioner’s sentence commenced on

October 20, 2010. Petitioner does not argue otherwise. See Docket No. 28.

       B. Credit for prior state custody.

       Petitioner argues that he is entitled to credit for the time served in state custody

prior to the commencement of his federal sentence: from October 16, 2007 to October

20, 2010. Docket Nos. 1 and 28. Respondent counters that prior custody credit is not

warranted because petitioner does not satisfy the criteria in § 3585(b). Docket No. 27

at 6-7. The Court agrees with respondent.

       First, where the challenged time has already been credited to another sentence,

§ 3585(b) does not require that petitioner receive credit to his federal sentence. Here,

each day from October 16, 2007 to October 20, 2010 has been counted towards

petitioner’s state sentences, either in the form of credit for pretrial detention or post-

sentence confinement. The Court recognizes that state authorities first arrested and

charged petitioner with possessing a firearm as a convicted felon on August 31, 2007,


                                              5
Case 1:20-cv-01846-PAB Document 31 Filed 03/22/21 USDC Colorado Page 6 of 7




i.e., before he was indicted for that offense in federal court. 2 But petitioner’s habeas

application only seeks credit for time he was in custody beginning on October 16, 2007.

Moreover, state authorities gave petitioner credit for the time he spent in jail on the state

felon-in-possession charge. Docket No. 27-1 at ¶ 10, Ex. 9. Accordingly, federal law

does not require petitioner to receive credit towards his federal sentence for this time.

         Second, petitioner insists that withholding the relevant time from his federal

sentence calculation contradicts the state court’s orders which designate his state

sentences to run concurrently to his federal sentence. Docket No. 28 at 7-8. The

argument is foreclosed by binding Tenth Circuit precedent. “[M]ultiple terms of

imprisonment imposed at different times will normally run consecutively, unless the

district court affirmatively orders that the terms be served concurrently.” United States

v. Williams, 46 F.3d 57, 59 (10th Cir. 1995) (emphasis added). The federal district

court that sentenced petitioner did not affirmatively order the term of imprisonment to be

served concurrently. And the court in Williams found nothing in the sentencing statutes

to prohibit “a federal sentence [from being] served consecutively to a state sentence

that has not yet been imposed.” Id. Thus, petitioner’s argument is unavailing.

         Finally, to the extent petitioner contends he should receive credit for the time he

spent in federal custody while on the federal writ, the argument lacks merit. A federal

district court may issue a writ of habeas corpus ad prosequendum “to secure the

presence, for purposes of trial, of defendants in federal criminal cases, including

defendants then in state custody.” United States v. Mauro, 436 U.S. 340, 358 (1978).



2   The state felon-in-possession charge was later dismissed.
                                            6
Case 1:20-cv-01846-PAB Document 31 Filed 03/22/21 USDC Colorado Page 7 of 7




The use of an ad prosequendum writ to gain custody indicates that the sovereign

gaining custody is merely borrowing the prisoner from the sovereign with primary

custody. See Weekes, 301 F.3d at 1181. During the time petitioner was held by

federal authorities pursuant to the ad prosequendum writ, he was still receiving credit on

his state sentences. Thus, the time petitioner was subject to the federal writ cannot be

credited against his federal sentence. 3

IV.    CONCLUSION

       For these reasons, petitioner fails to establish a basis for habeas relief under

§ 2241. It is therefore

       ORDERED that petitioner’s Application for a Writ of Habeas Corpus Pursuant to

28 U.S.C. § 2241 [Docket No. 1] is DENIED.

       DATED March 22, 2021.

                                           BY THE COURT:




                                           PHILIP A. BRIMMER
                                           Chief United States District Judge

3  Petitioner makes multiple arguments in his reply that concern the conditions of his
confinement. Docket No. 28 at 11-15 (discussing issues of COVID-19 at the prison
and alleging he suffers from various underlying health conditions). Insofar as petitioner
requests compassionate release, a motion requesting compassionate release must be
filed in his criminal case. See United States v. Saldana, No. 19-7057, 2020 WL
1486892, at *1 (10th Cir. Mar. 26, 2020) (§ 3582(c) authorizes “a defendant to move the
sentencing court for a sentence reduction”). To the extent petitioner seeks to challenge
the conditions of his confinement, he must pursue such claims in a Bivens action.
Standifer v. Ledezma, 653 F.3d 1276, 1280 (10th Cir. 2011) (“It is well-settled law that
prisoners who wish to challenge only the conditions of their confinement, as opposed to
its fact or duration, must do so through civil rights lawsuits filed pursuant to 42 U.S.C. §
1983 or Bivens v. Six Unknown Named Agents, 403 U.S. 388, 91 S.Ct. 1999, 29
L.Ed.2d 619 (1971)—not through federal habeas proceedings.”).
                                               7
